Whitfield, J.
(concurring.)—The statutes of the State relative to the custody, care and control of persons convicted of crime, indicate a public policy that requires rigid governmental supervision at all times to the end that convicts may be properly cared for and humanely treated, and not overworked or neglected or abused.
Authority is given to hire out for purposes of labor those who have been convicted of crime, and the statute does not forbid subletting of the convicts; but the provisions for official supervision and control designed to secure the well-being of convicts, do not contemplate a complete transfer of responsibility to -others than those to whose custody convicts are committed under the stattue as laborers for hire. Where a contract in effect transfers the complete and entire care, custody and control of convicts to some one other than those to whom they are hired under the statute, such contract might be contrary to the public policy of the State with reference to preserving the well being of convicts. If so, the contract may hot be enforced by the courts in deference to the principles expressed in the maxims, ex dolo malo non oritur actio, and in pari delicto potior est conditio defendentis.
The courts in administering the law will not aid either party tO' an agreement that is violative of positive law or of public policy except in proper cases where public policy requires action by the court, or where, because of fraud, duress or other considerations, the parties, are not in pari delictio, and perhaps in other cases.
In this case the contract on the part of the original contractor expressly provides that: “the convicts shall at *341all times be under our direction and control as the lessees thereofand also that “it is further understood that we shall have the right tó see and determine whether or not the said convicts are properly treated by you in regard to food, accommodations and otherwise, and that if the treatment of the same in any respect is not satisfactory to us, we shall have the right to retake the said convicts at any time, it being understood that we do not by making this offer to you in any respect surrender the control and custody of the said convicts coming to us under the “said contract between the County Commissioners of Hillsborough County and ourselves.” Other provisions of the contract between the lessees and sub-lessees are not necessarily in Conflict with these express reservations.
The quoted provisions of the contract indicate a purpose to reserve to the original contractors full authority to discharge their obligations under the contract with the County Commissioners, and no such case is presented as warrants the courts in declining at the instance of the sub-contractor to enforce the contract as made.
When no statute or public policy is violated, the courts will not control the methods adopted for properly utilizing the convict labor authorized by the law to be hired out and used under governmental supervision. Any contract made for the hire of convicts is subject, to the provisions of law designed for the care and proper treatment of such persons.
Shackleford, C. J., concurs with Whitfield, J.